Exhibit 11.2 CPI Corp. Computation of Per Common Share Earnings (Loss) - Basic (Unaudited) thousands, except share and per share data 12 Weeks Ended 24 Weeks Ended July 21, 2007 July 22, 2006 July 21, 2007 July 22, 2006 Basic: Net earnings (loss) applicable to common shares $ (3,402 ) $ 640 $ (847 ) $ 2,484 Shares: Weighted average number of common and common equivalent shares outstanding 17,005,685 16,960,253 16,993,715 16,970,650 Less: Treasury stock - weighted average (10,619,570 ) (10,617,932 ) (10,618,935 ) (10,617,065 ) Weighted average number of common and common equivalent shares outstanding 6,386,115 6,342,321 6,374,780 6,353,585 Net earnings (loss) per common and common equivalent shares $ (0.53 ) $ 0.10 $ (0.13 ) $ 0.39
